Citation Nr: 1232537	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-11 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel

INTRODUCTION

The Veteran had active service from January 1964 to August 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In March 2011 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of those proceedings is of record and has been associated with the claims file.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's tinnitus is related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has tinnitus which is related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for tinnitus.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

The relevant evidence of record includes service treatment records, VA examination reports, private treatment records and both written and oral statements from the Veteran.  

The Veteran's service treatment records are negative for any report of or findings related to tinnitus.  In his March 2006 claim the Veteran stated that his tinnitus began in 1964 and that he has never sought treatment for it.  

The Veteran was afforded a VA examination in support of his claim in February 2007.  During that examination the Veteran reported being exposed to significant amounts of noise in service as an air crewman on the flight line.  He stated that he has had bilateral tinnitus since that time.  The examiner stated that it was less likely than not that the Veteran's tinnitus was related to service because he did not report having tinnitus in service.  In a December 2008 VA examination report the examiner also stated that it was less likely than not that the Veteran's tinnitus was related to service, citing the lack of complaints of or treatment for tinnitus in service and a long history of post-service occupational noise exposure.

The Veteran testified at a hearing before a Veterans Law Judge in March 2011.  During that hearing the Veteran stated that his tinnitus began when he was between 25 and 30 years old and that it has been going on his entire adult life, continuing to the present.  He stated that he never reported tinnitus in service because it seemed rather insignificant at the time and that he did not want to report something that might take him off of flight status.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has tinnitus that is related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that, despite some negative evidence in the claims file, the Veteran is competent to report that he has had ringing in his ears since his time in service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds that the Veteran's claim to have experienced tinnitus since his time in service is both credible and highly probative.

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  



Duty to Assist

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran has also claimed entitlement to service connection for bilateral hearing loss.  A review of the claims file reveals that further action on this issue is necessary prior to final appellate review.  

A hearing loss disability exists for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009)

VA examination reports from both April 2007 and December 2008 indicate that the Veteran did not have a hearing loss disability for the purposes of service connection.  However, private treatment records submitted in March 2011 and April 2011 indicate that such a disability may currently be present.  

VA must provide a medical examination in connection with a service connection claim when the record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Based on the evidence recently submitted by the Veteran and the Court's decision in McLendon, a VA medical examination and opinion are needed to determine whether the Veteran satisfies the minimum requirements of 38 C.F.R. § 3.385 and, if he does, to determine whether his current bilateral hearing loss is attributable to his military service.

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  Thereafter, the RO/AMC should schedule the Veteran for a VA audiological examination to determine the precise nature and etiology of his claimed bilateral hearing loss.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review prior to the examination.  After the completion of the examination and review of the record, if hearing loss satisfying the minimum requirements of 38 C.F.R. § 3.385 is present, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss began in or is due to his period of service.

A complete rationale for each opinion offered must be included in the report.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the evidence presented in the claims file and the extent to which it is based on the history provided by the Veteran.  

2.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


